ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1984-11-30_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW
OF JUDGEMENT No. 333 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER OF 30 NOVEMBER 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE REFORMATION
DU JUGEMENT Nc 333 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 30 NOVEMBRE 1984
Official citation :
Application for Review of Judgement No. 333 of
the United Nations Administrative Tribunal, Order
of 30 November 1984, I.C.J. Reports 1984, p. 639.

Mode officiel de citation :

Demande de réformation du jugement n° 333
du Tribunal administratif des Nations Unies, ordonnance
du 30 novembre 1984, CLJ. Recueil 1984, p. 639.

 

Sales number 507
No de vente :

 

 

 
639

INTERNATIONAL COURT OF JUSTICE

. 1984
30 November YEAR 1984

General List

No. 72 30 November 1984

APPLICATION FOR REVIEW
OF JUDGEMENT No. 333 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER

The President of the International Court of Justice,

Having regard to Article 66, paragraph 2, of the Statute of the
Court,

Having regard to Articles 44, paragraph 3, and 102, paragraph 2, of the
Rules of Court,

Having regard to the Order made by the President of the Court on
13 September 1984 fixing 14 December 1984 as the time-limit within which
written statements may be submitted relating to the question laid before
the Court for advisory opinion, in accordance with Article 66, paragraph 2,
of the Statute of the Court,

Whereas by a letter dated 26 November 1984 the Legal Counsel of the
United Nations, on behalf of-the Secretary-General of the United Nations,
requested that the said time-limit be extended to 28 February 1985 in order
that a written statement on behalf of the United Nations may be submitted
within the time-limit as so extended,

Extends to 28 February 1985 the time-limit within which written
statements may be submitted in accordance with Article 66, paragraph 2,
of the Statute of the Court ;

Reserves the subsequent procedure for further decision.
640 APPLICATION FOR REVIEW (ORDER 30 XI 84)

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirtieth day of November one thousand
nine hundred and eighty-four.

(Signed) T. O. ELtas,
President.

(Signed) Santiago ToRRES BERNARDEZ,
Registrar.
